Mr. Chief Justice Smyth
delivered the opinion of the Court:
Appellant asserts in argument that the supreme court of the District, in the suits just mentioned, has no power to enjoin the Secretary of the Treasury from paying out the fund; that it does not appear that the court has jurisdiction of him as receiver; that the Minnesota court has exclusive control of the administration of the fund; and that consent has not been given by that court to the institution of the equity suits.
The supreme court of the District is a court of general jurisdiction, and has full power to dispose of all the questions raised, by the appellant, or which he may hereafter raise, and to grant him complete relief with respect to every right which he may have'to the fund in controversy. About this we do not understand that there is, or can be, any debate. Under these circumstances he is not entitled to the writ of mandamus. That writ is an extraordinary one, and not to be resorted to except where there is no other legal remedy. In Moore v. United States, 33 App. D. C. 597, 602, the late Chief Justice of this court said: “Nothing is better settled than that the writ of mandamus cannot be * * * granted in any case where there is another adequate remedy.” (To the same effect are Seymour v. South Carolina, 2 App. D. C. 240, 245; Seymour v. United States, 10 App. D. C. 567, 569.) This is in harmony with the decisions of the Supreme Court of the United States. Re Key, 189 U. S. 84, 85, 47 L. ed. 720, 721, 23 Sup. Ct. Rep. 624, and Re Pennsylvania Co. 137 U. S. 451, 453, 34 L. ed. 738, 739, 11 Sup. Ct. Rep. 141.
The judgment of the court dismissing the petition is affirmed, with costs. Affirmed.
A writ of error from the Supreme Court of the United States was received February 3, 1919.